Citation Nr: 0717605	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  03-27 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by breathing/sleep problems, to include as due to 
an undiagnosed illness. 

2.  Entitlement to service connection for a disability 
manifested by muscle spasms, to include as due to an 
undiagnosed illness.

3.  Entitlement to service connection for a disability 
manifested by headaches, to include as due to an undiagnosed 
illness.

4.  Entitlement to service connection for a disability 
manifested by diarrhea, to include as due to an undiagnosed 
illness.

5.  Entitlement to service connection for a disability 
manifested by blurred vision, to include as due to an 
undiagnosed illness.  




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from November 1985 to October 
1992, to include service in Southwest Asia during the Persian 
Gulf War.  The veteran earned the Combat Infantryman's Badge 
(CIB).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2002 rating decision of the 
Louisville, Kentucky, regional office (RO) of the Department 
of Veterans Affairs (VA) that denied the veteran's claims for 
service connection for the disabilities at issue. 

In January 2006, this matter was remanded in order to 
schedule a videoconference hearing with a Board Judge.  A 
videoconference hearing with the undersigned Judge occurred 
in May 2006.  

After this matter was returned to the Board, it was again 
remanded in August 2006 in order to afford the veteran VA 
examinations and to obtain relevant medical opinions.  This 
has been accomplished, and the veteran's appeal has now been 
returned to the Board for further review.  





FINDINGS OF FACT

1.  The service medical records are negative for a chronic 
disability manifested by breathing and sleep problems.  

2.  The veteran was initially treated for and diagnosed with 
asthmatic bronchitis after discharge from service; the 
evidence does not demonstrate the existence of an undiagnosed 
illness. 

3.  The service medical records are negative for muscle 
spasms; the veteran was initially seen for these complaints 
many years after discharge from service, and the evidence 
does not demonstrate the existence of an undiagnosed illness. 

4.  The service medical records are negative for a chronic 
disability manifested by headaches; the veteran was initially 
seen for headaches years after discharge from service, and 
the evidence does not demonstrate the existence of an 
undiagnosed illness.

5.  The service medical records are negative for a chronic 
disability manifested by diarrhea; the veteran was initially 
seen for diarrhea more than two years after discharge from 
service, and the evidence does not demonstrate the existence 
of an undiagnosed illness.

6.  The service medical records are negative for a chronic 
disability manifested by blurred vision; the current medical 
records show blurred vision only when the veteran experiences 
headaches, and every medical examination has failed to find 
objective evidence of an eye disability.  


CONCLUSIONS OF LAW

1.  A disability manifested by breathing/sleep problems, to 
include as due to an undiagnosed illness, was not incurred or 
aggravated due to service, nor may it be presumed to have 
been incurred during service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1117, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.317 (2006).

2.  A disability manifested by muscle spasms, to include as 
due to an undiagnosed illness, was not incurred or aggravated 
due to service, nor may it be presumed to have been incurred 
during service.  38 U.S.C.A. §§ 1110, 1117, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2006).  

3.  A disability manifested by headaches, to include as due 
to an undiagnosed illness, was not incurred or aggravated due 
to service, nor may it be presumed to have been incurred 
during service.  38 U.S.C.A. §§ 1110, 1117, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2006).  

4.  A disability manifested by diarrhea, to include as due to 
an undiagnosed illness, was not incurred or aggravated due to 
service, nor may it be presumed to have been incurred during 
service.  38 U.S.C.A. §§ 1110, 1117, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2006).  

5.  A disability manifested by blurred vision, to include as 
due to an undiagnosed illness, was not incurred or aggravated 
due to service, nor may it be presumed to have been incurred 
during service.  38 U.S.C.A. §§ 1110, 1117, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, the veteran received a preadjudication VCAA 
letter for his claimed breathing and sleep problems in 
October 2001.  This letter told the veteran what evidence was 
needed to substantiate the claim for service connection.  The 
veteran was also informed that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that with his authorization VA would obtain private 
medical records on his behalf or he could submit the records.  
The veteran was further provided with a February 2002 letter 
with information pertaining to the evidence required in 
claims related to undiagnosed illnesses.  

The veteran was provided with an additional VCAA letter in 
August 2003 that addressed all of the issues on appeal.  This 
letter told the veteran what evidence was needed to 
substantiate his claims for service connection.  He was again 
informed that VA would obtain service records, VA records, 
and records from other Federal agencies, and that with his 
authorization VA would obtain private medical records on his 
behalf or he could submit the records.  Finally, the veteran 
was notified that if there was any other evidence or 
information that he believed would support his claim, he 
should notify VA.  The Board finds that this notified the 
veteran that he should provide any evidence in his possession 
that pertains to his claim.  

Finally, the veteran was provided with notification 
pertaining to the assignment of effective dates and 
disability ratings in a May 2006 letter.  

As the notices came after the initial adjudication of the 
claim, the timing of the notices did not comply with the 
requirement that the notice must precede the adjudication.  
The timing deficiency was remedied by the fact that the 
veteran's claim was readjudicated by the RO in January 2007 
after all proper VCAA notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

The Board further finds that the duty to assist the veteran 
has also been met.  All records identified by the veteran 
have been obtained.  The veteran has been afforded VA 
examinations, and pertinent medical opinions have been 
obtained.  Finally, the veteran has offered testimony at 
hearing before the undersigned Veterans Law Judge.  
Therefore, as there is no indication of any outstanding 
evidence that must be obtained, the Board is able to proceed 
with review of the veteran's claims. 

Service Connection

The veteran contends that he has developed several 
disabilities as a result of active service.  He believes that 
these disabilities are symptoms of an undiagnosed illness.  
The veteran argues that he has an undiagnosed illness as a 
result of exposure to environmental hazards in the Persian 
Gulf.  He also argues that the medications given to him as 
protection from biological and chemical weapons have had an 
adverse reaction and have resulted in several disabilities.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Service 
connection requires the presence of a current disability.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

If bronchiectasis becomes manifest to a degree of 10 percent 
within one year of separation from active service, then it is 
presumed to have been incurred during active service, even 
though there is no evidence of bronchiectasis during service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis using the word 
"chronic".  38 C.F.R. § 3.303(b).  

If a disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Savage, 10 Vet. 
App. at 496-97.  Again, whether medical evidence or lay 
evidence is sufficient to relate the current disorder to the 
in-service symptomatology depends on the nature of the 
disorder in question.  Id. 

Various legal provisions apply specifically to compensation 
claims from Persian Gulf War veterans.  Except as provided in 
38 C.F.R. § 3.317(c), VA shall pay compensation in accordance 
with Chapter 11 of Title 38, United States Code, to a Persian 
Gulf veteran who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in 38 C.F.R. § 3.317(b), provided that such 
disability: (i) became manifest either during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than September 30, 2011; and 
(ii) by history, physical examination, and laboratory tests 
cannot be attributed to any known clinical diagnosis.  38 
C.F.R. § 3.317(a)(1)(i) and (ii) (except as to delimiting 
date); 38 U.S.C.A. § 1117 (West Supp. 2002).

For purposes of 38 C.F.R. § 3.317, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  38 C.F.R. § 3.317(a)(2).  

For purposes of 38 C.F.R. § 3.317, disabilities that have 
existed for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a six 
month period will be considered chronic.  The six month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(3).

For the purposes of 38 C.F.R. § 3.317(a)(1), signs or 
symptoms which may be manifestations of undiagnosed illness 
include, but are not limited to: (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; (5) 
joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under 38 C.F.R. § 3.317: (1) 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or (2) if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or (3) if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 
3.317(c).

The Persian Gulf War provisions of 38 U.S.C. § 1117 were 
recently amended shortly after the veteran submitted his 
claims, effective March 1, 2002.  See Veterans Education and 
Benefits Expansion Act of 2001, Public Law No. 107-103, 115 
Stat. 976 (2001).  In pertinent part, the new law provides 
that, in addition to certain chronic disabilities from 
undiagnosed illness, service connection may also be given for 
medically unexplained chronic multisymptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs and symptoms, 
as well as for any diagnosed illness that the VA Secretary 
determines by regulation warrants a presumption of service 
connection.  In addition, the new law extends the period in 
which the VA may determine that a presumption of service 
connection should be established for a disability occurring 
in Persian Gulf War veterans to September 30, 2011.  See 38 
C.F.R. § 3.317(a)(1)(i).  The veteran is not adversely 
impacted by the Board's application of the amended law in 
this case.  Bernard, 4 Vet. App. 384. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Breathing and Sleep Problems

The veteran contends that he has developed a disability that 
is manifested by breathing and sleep difficulties.  

A review of the service medical records shows that the 
veteran answered "Don't know" when asked whether or not he 
had a history of asthma on the Report of Medical History 
obtained in April 1985 prior to entry into service.  However, 
the doctor's comments added that there was no history of 
asthma.  The April 1985 entrance examination was negative for 
asthma or any other respiratory disability.  Therefore, the 
veteran is entitled to the presumption of soundness for his 
claimed disability.  38 C.F.R. § 3.304(b) (2006).  

The service medical records note only that the veteran's 
symptoms included a little wheezing while he was undergoing 
treatment for a cold in September 1991.  The remainder of the 
service medical records are negative for treatment or 
complaints involving a respiratory or sleep disability.  

Post service private medical records dated November 1992 show 
that the veteran was hospitalized with acute asthmatic 
bronchitis.  He was admitted following a two week history of 
nasal congestion, sneezing, coughing, and increasing 
respiratory difficulty.  There was no prior history of 
respiratory illness or asthma.  The veteran worked as a 
welder and was occasionally around paint fumes, but there was 
no other occupational exposure.  He was treated with 
antibiotics, intravenous fluids, and respiratory therapy.  
The impression was asthmatic bronchitis, responding to 
treatment.  

Additional private medical records show that the veteran was 
treated in January 1994 and July 1995 for acute bronchitis.  
He was noted to have a history of asthma, for which he used 
an inhaler.  

The veteran was afforded a VA examination in March 2002.  The 
claims folder was not available for review.  The veteran 
reported a constellation of multiple symptoms, including 
shortness of breath.  He described this as intermittent 
shortness of breath with no specific inciting triggers.  He 
was treated with inhalers which were of some benefit.  His 
insomnia was relatively new over the last five or six months.  
On examination, the lungs were clear.  The assessment was of 
a constellation of multiple complaints.  The physical 
examination was relatively unremarkable for any specific 
abnormalities.  Although the examiner did not have any 
specific diagnosis, he opined that it was impossible to 
determine whether or not the veteran's symptoms were related 
to any Gulf War exposures.  

A March 2002 VA X-ray study of the chest revealed an ill 
defined area of radiopacity projecting over the upper lobe.  
The differential would include an area of scar or 
inflammation or an area of acute infiltrate or less likely a 
neoplasm.  The lung fields were otherwise clear.  

The veteran underwent a VA examination in August 2003.  The 
claims folder was reviewed in conjunction with this 
examination.  He reported breathing problems, but said that 
these were not too bad at the present.  He occasionally felt 
like he was breathing heavy at rest, but this did not occur 
with exertion.  There was no cough or hemoptysis.  The 
previous hospitalization was noted, but he had been given an 
inhaler and had not required additional hospitalization.  He 
had a previous problem with insomnia but stated that his 
sleepiness was back to normal.  On examination, the veteran's 
lungs were clear without wheeze.  An X-ray study conducted at 
this time again identified an ill defined nodule on the right 
upper lung.  The impression was occasional shortness of 
breath, not clearly defined, additional testing required to 
reach a diagnosis, and insomnia, resolved.  The examiner 
opined that when all of the veteran's symptoms were 
considered, he did not have an undiagnosed illness that would 
tie his rarely occurring complaints together.  The examiner 
further opined that there was no incident in military service 
that would either directly cause or aggravate his complaints.  

September 2003 pulmonary function testing revealed mild 
obstruction with bronchodilator.  

The veteran was afforded a VA examination in September 2006.  
The claims folder was reviewed by the examiner.  The history 
of the 1992 hospitalization was noted.  The veteran's course 
since that time had been stable, and he had responded to 
treatment.  He did not have many problems breathing at night 
but he was a restless sleeper.  The findings on examination 
were normal.  An X-ray study revealed no change since March 
2002, and the density was believed to be a granuloma or scar.  
The impression was no acute abnormalities, and the 
abnormality was described as minor.  The diagnosis was 
intermittent dyspnea, with no objective findings. 

The September 2006 examination report was returned to the 
examiner in order to obtain an opinion as to the etiology of 
the veteran's disability.  The examiner opined that there was 
a less than 50 percent probability that the veteran's 
breathing and sleeping problems, muscle spasms, headaches, 
diarrhea, and blurry vision were the result of an undiagnosed 
illness.  The examiner supported this opinion by stating that 
there was no evidence to support tying these various claims, 
many of which with no current objective findings, with an 
underlying undiagnosed illness. 

The Board finds that entitlement to service connection for a 
disability manifested by breathing and sleep problems, 
including as due to an undiagnosed illness, is not warranted.  
The veteran's disability has been diagnosed as asthmatic 
bronchitis, and uncontroverted medical opinion has found that 
the veteran's symptoms are not the result of an undiagnosed 
illness.  

The service medical records are completely negative for 
evidence of a disability manifested by breathing or sleep 
problems.  The only instance of treatment for breathing 
problems was in conjunction with a cold.  These symptoms were 
acute and transitory, and were not repeated for the remainder 
of the veteran's active service.  

The post service medical records show hospitalization for 
asthmatic bronchitis only one month after discharge from 
service.  However, the hospital report notes that the veteran 
was working as a welder, which included some exposure to 
occupational hazards.  This report specifically stated that 
there had been no prior problems and that there had been no 
other occupational exposures.  Furthermore, there is no 
medical opinion that would relate this asthmatic bronchitis 
to active service.  At this juncture, the Board notes that 
although bronchiectasis is entitled to a one year 
presumption, this does not apply to asthmatic bronchitis.  As 
for the veteran's sleep problems, the most recent medical 
records show that the veteran's sleep has improved to normal.  

The additional post service medical records show that while 
the veteran has occasional complaints, his disability is 
stable with the use of an inhaler.  Both the August 2003 VA 
examiner and the December 2006 examiner opined that this 
disability is not the result of an undiagnosed illness.  
Therefore, as the veteran's disability has a diagnosis of 
asthmatic bronchitis, as this disability was not demonstrated 
until after discharge from service, and as the evidence does 
not demonstrate the existence of any symptoms that can be 
attributed to an undiagnosed illness, entitlement to service 
connection is not warranted.  

Muscle Spasms

The service medical records show that the veteran received 
treatment for a football injury to the right arm in October 
1987 and for a boxing injury to the left shoulder in April 
1990.  The diagnoses were muscle strains.  The symptoms did 
not include muscle spasms on either occasion.  The remainder 
of the service medical records is negative for any relevant 
complaints.  

The post service medical records include the report of a 
March 2002 VA examination.  The veteran said that his muscle 
twitching had begun over the last five or six months.  He 
reported some facial twitching and twitching of the 
extremities which would self remit.  The assessment was of a 
constellation of multiple complaints, but the physical 
examination was relatively unremarkable for any specific 
abnormalities.  Although the examiner did not have any 
specific diagnosis, he opined that it was impossible to 
determine whether or not the veteran's symptoms were related 
to any Gulf War exposures.  

At an August 2003 VA examination, the veteran reported that 
his muscle spasms affected either his eye or his hand, and 
that these were rare.  These would generally resolve as 
quickly as they occurred.  The veteran said that they had not 
happened in some time.  The impression included very rare 
muscle spasms.  The examiner opined that when all of the 
veteran's symptoms were considered, he did not have an 
undiagnosed illness that would tie his rarely occurring 
complaints together.  The examiner further opined that there 
was no incident in military service that would either 
directly cause or aggravate his complaints.  

The veteran was afforded a VA examination in September 2006.  
The claims folder was reviewed by the examiner.  His muscle 
symptoms were described as uncertainty of movement of the 
right eyelid and right shoulder.  The diagnosis was right eye 
and shoulder dystonia.  

The September 2006 examination report was returned to the 
examiner in order to obtain an opinion as to the etiology of 
the veteran's disability.  The examiner opined that there was 
a less than 50 percent probability that the veteran's 
breathing and sleeping problems, muscle spasms, headaches, 
diarrhea, and blurry vision were the result of an undiagnosed 
illness.  The examiner supported this opinion by stating that 
there was no evidence to support tying these various claims, 
many of which with no current objective findings, with an 
underlying undiagnosed illness. 

The Board finds that entitlement to service connection for 
muscle spasms is not merited.  The service medical records 
are negative for complaints or treatment for these symptoms, 
and they were not first manifest until many years after 
discharge from service.  The veteran described these symptoms 
to the August 2003 examiner as being both very brief and 
rare.  Both the August 2003 examiner and the December 2006 
examiner opined that there was no evidence to support tying 
the veteran's disabilities to an undiagnosed illness.  
Therefore, without evidence of the veteran's claimed 
disability during service and without evidence of a 
relationship between this disability and active service, 
service connection is not established. 

Headaches

The service medical records show that the veteran was treated 
for a cold or flu for three days in September 1989.  His 
symptoms included headaches.  The remainder of the veteran's 
service medical records is negative for complaints of 
headaches or for a diagnosis of a chronic disability 
manifested by headaches.  

The post service medical records first show complaints of 
headaches in June 1997.  The veteran complained of left ear 
pain and right ear pain off and on for several weeks, 
followed by headache.  The assessment was suspected 
Eustachian tube dysfunction causing headache on the basis of 
congestion and vacuum.  

At the March 2002 examination, the veteran reported 
intermittent headaches with no specific precipitating 
factors.  These would occasionally pulsate.  The veteran 
denied any specific trauma to the head.  The assessment was 
of a constellation of multiple complaints.  There was no 
specific diagnosis, but the examiner opined that it was 
impossible to determine whether or not the veteran's symptoms 
were related to any Gulf War exposures.  

At a September 2002 VA eye examination, the veteran 
complained of headaches for the last three or four years.  He 
indicated that they were pulsating headaches, and that they 
usually occurred once a week.  They would last for a few 
minutes up to a couple of hours.  

The claims folder was reviewed by the August 2003 examiner.  
The veteran reported that his headaches were not that common, 
and would occur once every one to two months.  These were 
sometimes accompanied by blurry vision.  The impression was 
tension type headaches, very rarely occurring.  The examiner 
opined that the veteran did not have an undiagnosed illness 
that would tie his rarely occurring complaints together.  The 
examiner further opined that there was no incident in 
military service that would either directly cause or 
aggravate his complaints.  

The veteran testified at the May 2006 hearing that his 
headaches were occurring less frequently.  They now occurred 
every three to four months.  See Transcript. 

At the September 2006 examination, the veteran stated that 
his headaches began in the 1990s.  They had improved, and 
were not associated with photophobia or phonophobia.  The 
neurologic examination was normal, as was an examination of 
the veteran's sinuses.  The diagnosis was headaches, with no 
objective findings.  In December 2006, the examiner opined 
that there was a less than 50 percent probability that the 
veteran's breathing and sleeping problems, muscle spasms, 
headaches, diarrhea, and blurry vision were the result of an 
undiagnosed illness.  

The Board finds that the evidence does not support the 
veteran's claim for service connection for headaches on 
either a direct basis or as a result of an undiagnosed 
illness.  The one report of headaches in service was 
associated with the flu, and the absence of additional 
treatment suggests that this was acute and transitory.  

The initial treatment for headaches after service was in June 
1997.  The diagnosis was a Eustachian tube dysfunction 
causing headache on the basis of congestion and vacuum.  The 
examiner did not relate this to active service.  

The most recent evidence reveals that the veteran is 
experiencing his headaches less frequently.  Both the August 
2003 and December 2006 examiners indicated that there were no 
objective findings and no support for the existence of an 
undiagnosed illness.  Therefore, as the veteran's disability 
has a diagnosis of Eustachian tube dysfunction, as this 
disability was not demonstrated until many years after 
discharge from service, and as the evidence does not 
demonstrate the existence of any symptoms that can be 
attributed to an undiagnosed illness, entitlement to service 
connection is not warranted.  



Diarrhea

The service medical records show that the veteran was treated 
for a cold or flu for three days in September 1989.  His 
symptoms included diarrhea.  The remainder of the veteran's 
service medical records is negative for complaints of 
diarrhea or for a diagnosis of a chronic disability 
manifested by diarrhea.  

Post service medical records include May 1995 private records 
of treatment for a perirectal abscess.  He reported some 
diarrhea with his bowel movements.  

The veteran did not report diarrhea at the March 2002 VA 
examination.  

The veteran reported two or three loose but nonbloody bowel 
movements a day without cramps at the August 2003 VA 
examination.  This had been going on for years, and tended to 
occur after meals, especially with dairy products.  The 
veteran denied cramping or weight loss.  The impression was 
loose stool, or subjective diarrhea.  The examiner indicated 
that this could represent lactose intolerance versus 
irritable bowel syndrome versus gastrocolic reflux.  The 
examiner opined that the veteran did not have an undiagnosed 
illness that would tie his rarely occurring complaints 
together, and that there was no incident in military service 
that would either directly cause or aggravate his complaints.  

The veteran testified at the May 2006 hearing that his 
diarrhea began in 1992 and that it continues to the present 
time.  He states that he has loose stools two or three times 
a day, and that he often has to use the bathroom immediately 
after a meal.  See Transcript.  

At the September 2006 examination, the veteran said that he 
experienced diarrhea two or three times a day.  There was no 
bloody mucus.  He was status post hemorrhoidectomy in 1992.  
On examination, the veteran's only gastrointestinal symptoms 
were diarrhea, as well as a bloated and painful abdomen in 
the morning.  In December 2006, the examiner opined that 
there was a less than 50 percent probability that the 
veteran's breathing and sleeping problems, muscle spasms, 
headaches, diarrhea, and blurry vision were the result of an 
undiagnosed illness.  

The Board finds that entitlement to service connection for a 
disability manifested by diarrhea on either a direct basis or 
as a result of an undiagnosed illness is not supported by the 
record.  The one report of diarrhea in service was associated 
with the flu, and the absence of additional treatment 
suggests that this was an acute and transitory event.  

The initial post service evidence of diarrhea is dated in May 
1995, more than two years after the veteran's discharge from 
service.  Both the August 2003 and December 2006 examiners 
indicated that there were no objective findings and no 
support for the existence of an undiagnosed illness.  
Therefore, as the veteran's diarrhea was not demonstrated 
until years after discharge from service, and as the evidence 
does not demonstrate the existence of any objective symptoms 
that can be attributed to an undiagnosed illness, entitlement 
to service connection for a disability manifested by diarrhea 
is not warranted.  

Blurred Vision

The service medical records are negative for complaints or 
treatment for blurred vision.  

The veteran was afforded a VA eye examination in February 
2002.  He reported a history of headaches, and said that 
these were accompanied by blurred vision.  His visual acuity 
was otherwise fine when he was not having headaches.  On 
examination, the veteran's visual acuity at distance was 
20/15 bilaterally.  He was 20/20 for near vision.  The only 
findings were of an increased cup to disk ratio in both eyes, 
which made the veteran a glaucoma suspect.  

The veteran underwent another VA eye examination in September 
2003.  He gave a history of occasional headaches accompanied 
by blurred vision, worse in the right eye than the left.  The 
headaches occurred about once every two months, and the 
blurred vision would resolve when the headaches resolved.  On 
examination, vision was 20/20 bilaterally both near and far.  
Visual fields were normal in both eyes.  The impression was 
that the examination was significant only for increased cup 
to disk ratios in both eyes.  There were no visual field 
defects and the intraocular pressures were within normal 
limits.  Otherwise no ocular abnormalities were found.  

The veteran's eyes appeared normal at the September 2006 VA 
examination.  The diagnosis included headaches with blurred 
vision.  In December 2006, the examiner opined that there was 
a less than 50 percent probability that the veteran's 
breathing and sleeping problems, muscle spasms, headaches, 
diarrhea, and blurry vision were the result of an undiagnosed 
illness.  The examiner stated there was no evidence to 
support tying these symptoms, many with no current objective 
findings, with an underlying undiagnosed illness.  

The Board finds that entitlement to service connection for a 
disability manifested by blurred vision, to include as 
secondary to an undiagnosed illness, is not warranted.  

The service medical records are completely negative for a 
disability of the eyes.  The post service eye examinations 
have found the veteran to have 20/20 visual acuity or better 
and there have been no findings of blurred vision.  Increased 
cup to disk ratios in both eyes were found on recent 
examinations, but there is no indication that this is either 
productive of any disability or related to active service.  
Glaucoma was suspected on the February 2002 examination, but 
this was not confirmed in September 2003.  Moreover, there is 
no evidence that would relate any possible glaucoma to active 
service.  As the veteran and the medical records have 
repeatedly indicated, the only time he experiences blurred 
vision is while he is having a headache.  This occurs with 
less and less frequency, and the Board has found that the 
veteran's headaches are not related to service.  

Basically, the veteran has not demonstrated the existence of 
a current disability manifested by blurred vision.  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F.3d 1328 (1997) (holding that Secretary's and 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Caluza v. Brown, 7 Vet. App. 498, 505 
(1995); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992).  
Therefore, without evidence of a current disability 
manifested by blurred vision, entitlement to service 
connection is not warranted. 

In reaching these decisions, the Board has considered the 
veteran's contentions and testimony, as well as statements 
submitted by his wife and employer.  The sincere belief by 
all that the veteran's complaints are related to active 
service is noted.  However, neither the veteran nor the 
others are physicians, and they are not qualified to express 
a medical opinion as to such a relationship.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

Furthermore, the Board notes that the veteran is in receipt 
of a CIB, which indicates that he participated in combat.  In 
the case of any veteran who engaged in combat with the enemy 
during active service, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2006).  However, the Board notes that the veteran 
does not claim any of his disabilities were occurred in or 
during combat.  Therefore, as the veteran does not have any 
disabilities "alleged to have been incurred in or aggravated 
by such service", the combat presumption outlined in these 
provisions does not apply. 


ORDER

Entitlement to service connection for a disability manifested 
by breathing/sleep problems, to include as due to an 
undiagnosed illness is denied. 

Entitlement to service connection for a disability manifested 
by muscle spasms, to include as due to an undiagnosed illness 
is denied. 

Entitlement to service connection for a disability manifested 
by headaches, to include as due to an undiagnosed illness is 
denied. 

Entitlement to service connection for a disability manifested 
by diarrhea, to include as due to an undiagnosed illness is 
denied. 

Entitlement to service connection for a disability manifested 
by blurred vision, to include as due to an undiagnosed 
illness is denied. 




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


